Title: Thomas Jefferson to James Madison, 6 November 1809
From: Jefferson, Thomas
To: Madison, James


          Dear Sir  Monticello Nov. 6. 09.
          Yours of Oct. 30. came to hand last night. Capt Coles passed this place on the 31st to Washington. I gave a copy of the paper you desire to Thomas Monroe for his government; and, through him, another to Mayor Brent, that the city magistracy might understand what I considered as the limits separating our rights & duties. Capt Coles can borrow either of these probably for copying. should they be lost, on my return from Bedford, for which place I set out tomorrow, I will send you mine fo to be copied.
           On the 3d & 4th we had a fall of 3. I. rain, more than had fallen in the 3. months following the 14th of July. this morning the thermometer is at 33½º. a few spiculae of white frost are visible here; but I expect it is severe in the neighborhood, & that there is ice.I recieved a note from the Chevalr de Onis which I answered. perhaps he may make this the occasion of expressing his mind inofficially to me. Affectionately yours
          
            Th:
            Jefferson
        